Exhibit 10.1 

 



SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is by and between
Philippe Goix (“Executive”) and Avant Diagnostics, Inc., a Nevada corporation
(the “Company”).

 

WHEREAS, Executive’s status as an employee and director of the Company will end
effective on December 4, 2017 (the “Termination Date”); and

 

WHEREAS, Executive and the Company desire to assure a smooth and effective
transition of Executive’s duties and to wind-up their employment relationship
amicably; and

 

WHEREAS, the payments and benefits being made available to Executive pursuant to
this Agreement are intended to satisfy all outstanding obligations under that
certain Offer Letter dated June 19, 2017, between Executive and the Company (the
“Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Executive and the Company, intending to be legally bound,
hereby agree as follows:

 

1. Termination Date . Executive acknowledges that his status as an officer and
director of the Company will end on the Termination Date. Executive understands
that this Agreement is only effective if it is executed on or before December
15, 2017. Executive has seven (7) days after Executive signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Executive signed this Agreement, so long as it has not been revoked by Executive
before that date (the “Effective Date”).

 

2. Separation Payments and Benefits . Without admission of any liability, fact
or claim, the Company hereby agrees, subject to Executive’s timely execution and
non-revocation hereof and Executive’s compliance with Executive’s obligations
pursuant to this Agreement and the Surviving Provisions, to provide Executive
the severance payments and benefits set forth below:

 

(a)  Severance Payment. Upon the Company receiving in excess of $1,500,000 in
aggregate gross proceeds from the sale of its equity and/or debt securities on
or after the Termination Date (the “Triggering Event”), the Company shall pay
Executive a lump sum cash payment of $27,346.84 within three (3) business days
of the date such Triggering Event occurs.

 

(b)  Benefits Coverage. If Executive is enrolled in the Company’s group medical,
vision and/or dental plans on the Termination Date, Executive may elect to
continue Executive’s participation and that of Executive’s eligible dependents
in those plans for a period of time under COBRA. Executive may make such an
election whether or not Executive accepts this Agreement. If Executive timely
elects to continue Executive’s participation and/or that of Executive’s eligible
dependents in such plans, Executive shall pay the full premium cost himself.

 



 -1- 

 

 

(c)  Taxes. Executive understands and agrees that all payments under this
Agreement, except for any expense reimbursement, will be subject to appropriate
tax withholding and other deductions, as and to the extent required by law.

 

(d)  Sole Separation Benefit. Executive agrees that the payments and benefits
provided by this Agreement are not required under the Company’s normal policies
and procedures and are provided solely in connection with this Agreement.
Executive further acknowledges and agrees that the payments and benefits
referenced in this Agreement constitute adequate and valuable consideration, in
and of themselves, for the promises contained in this Agreement.

 

(e)  Continued Obligations. Executive acknowledges and agrees that Executive
shall continue to be subject to, and abide by, Section 8 (Employee Inventions
Assignment and Confidentiality Agreement) of the Employment Agreement
(collectively, the “Surviving Provisions”), which shall continue to apply and
remain in full force and effect. The Executive further acknowledges and agrees
that in order to comply with the Surviving Provisions, from and after the
Termination Date, Executive may not at any time nor in any venue speak about,
present or author any materials with respect to the Company or its products
without the Company’s advance written consent, whether at medical, clinical,
investor or analyst presentations or otherwise, except upon request and at the
direction of the Company, other than (i) to his legal counsel or tax or
financial advisors, (ii) as required by law or legal process, (iii) to the
limited extent necessary to defend himself against any claims (x) brought by the
Company or (y) in relation to his work for the Company, (iv) statements made by
Executive regarding the Company and/or its products that do not breach the
Surviving Provisions or Section 6(b) hereof, or (v) statements made by Executive
regarding (a) Executive’s former position, titles, achievements, duties or
responsibilities with the Company or any of its subsidiaries, or (b) Executive’s
role at the Company and/or role with respect to any Company products on which
Executive worked, provided that (x) in the case of clauses (a) and (b), such
statements do not breach any of the Surviving Provisions or Section 6(b) of this
Agreement, and (y) in the case of clause (b), such statements contain only
information about the Company or any of its products that is in the public
domain or generally known within the industry. (the foregoing clauses (i)
through and including (v), the “Exceptions”)). In addition, the Executive agrees
that, if asked about the Company or its products by a third party having no
involvement in Executive’s performance of his obligations under Section 6(c),
Executive will state that he is not an employee of the Company and, unless
permitted by one of the Exceptions (i) – (iii) or (v), will defer the question
to the Company for response. If the Company believes that Executive has breached
any provision of this Agreement or the Surviving Provisions, then it shall
provide Executive with written notice of such alleged breach within 30 days
after it has knowledge of the occurrence thereof and shall provide Executive
with 30 days to cure such alleged breach (any breach so cured shall not be
deemed a breach of this Agreement or any of the Surviving Provisions). If the
Executive breaches this Agreement or any of the Surviving Provisions, and fails
to cure said breach, the Company shall have no further obligation to provide any
payments pursuant to this Agreement.

 



 -2- 

 



 

3. Full Payment; Termination of Employment Agreement . Other than as set forth
in Section 2 above, Executive shall not be entitled to any other payments
including but not limited to bonuses, reimbursements, commissions, or other cash
or non-cash awards, penalties, interest or attorneys’ fees, and Executive
expressly represents that Executive has been compensated for all monies owed to
Executive from Executive’s employment with the Company. On the Termination Date,
all provisions of the Employment Agreement, other than the Surviving Provisions
and Section 9 of the Employment Agreement, shall terminate and Executive shall
have no further rights thereunder.

 

4. General Release . As a material inducement for the Company to enter into this
Agreement, and in exchange for the performance of the Company’s obligations
under this Agreement provided for herein, Executive knowingly and voluntarily
waives and releases all rights and claims, known and unknown, which Executive
may have against the Company or any of its respective subsidiaries, affiliates
or successors, or any of their current or former officers, directors, managers,
employees, shareholders, agents, insurance carriers, auditors, accountants,
attorneys or representatives (collectively, the “Releasees”), including any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
contracts, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any kind. This includes, but is
not limited to, any claim to any equity-based or similar type of award or
incentive with respect to the Releasees, including any claim for benefits under
any stock option or other equity-based incentive plan of the Releasees (or any
related agreement, arrangement or understanding with any Releasee); any claim to
accelerated vesting or post-termination or severance benefits or payments that
are or may become payable under any plan, arrangement, policy and agreement
between Executive and the Company, including, without limitation, the Employment
Agreement, each stock option agreement entered into between Executive and the
Company and any agreement or policy with the Company under which Executive
benefits, and any claims for employment discrimination, harassment, wrongful
termination, constructive termination, violation of public policy, breach of any
express or implied contract, breach of any implied covenant, fraud, intentional
or negligent misrepresentation, emotional distress, defamation, or any other
claims, actual or potential, which in any way arise from or are related to
Executive’s relationship with the Company, including, without limitation,
relating to Executive’s compensation, the termination of the employment
relationship, or any other conduct of the Company occurring prior to the
execution of this Agreement. This also includes a release of any claims under
any federal, state or local laws or regulations, including, but not limited to
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et
seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office of
Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Executive
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et
seq.; the Federal False Claims Act, as amended, 31 U.S.C. §§ 3729 et seq.; the
Dodd-Frank Wall Street Reform and Consumer Protection Act; the California Fair
Employment and Housing Act, the California Labor Code, the Maryland Wage Payment
and Collection Law, Maryland’s wage and hour statutes; and any other federal,
state or local laws of similar effect. Notwithstanding the generality of the
foregoing, Executive does not release any claims which Executive may have to the
following (collectively, the “Unreleased Claims”): (i) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, (ii) Executive’s right to continued participation in
certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, (iii) Executive’s right to any payments and benefits under
this Agreement (including, without limitation, any of the payments and benefits
set forth in Section 2), (iv) Executive’s right to vested benefits under the
benefit plans of any Releasee, (v) Executive’s right to indemnification pursuant
to Section 9 of the Employment Agreement and (vi) Executive’s right to bring to
the attention of the Equal Employment Opportunity Commission claims of
discrimination; provided, however, that Executive does release Executive’s right
to secure any damages for alleged discriminatory treatment. The matters that are
the subject of the releases referred to in this Section 4 (and, for the
avoidance of doubt, excluding any Unreleased Claims) shall be referred to
collectively as the “Released Matters.”

 



 -3- 

 



 

5. Acknowledgements Related to ADEA . Executive understands and acknowledges
that:

 

(a)  This Agreement constitutes a voluntary waiver of any and all rights and
claims Executive has against the Releases, or any of them, as of the date
Executive executes this Agreement, for claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. 621, et seq.

 

(b)  Executive has waived rights or claims pursuant to this Agreement and in
exchange for consideration, the value of which exceeds payment or remuneration
to which Executive was already entitled.

 

(c)  Executive is hereby advised to consult with an attorney of Executive’s
choosing concerning this Agreement prior to executing it.

 

(d)  Executive has been afforded a period of twenty-one (21) days to consider
the terms of this Agreement, as required by the Older Workers Benefits
Protection Act, and in the event Executive should decide to execute this
Agreement in fewer than twenty-one (21) days, Executive has done so with the
express understanding that Executive has been given and declined the opportunity
to consider this Agreement for a full twenty-one (21) days, and waives the
balance of the twenty-one (21) day period.

 

(e)  Executive may revoke this Agreement at any time during the seven (7) days
following the date of execution of this Agreement, and this Agreement shall not
become effective or enforceable until such revocation period has expired.
Executive understands that if Executive does not sign this Agreement or
Executive signs and subsequently revokes this Agreement before it becomes
effective, Executive shall not be entitled to any of the payments or benefits
provided in Section 2 of this Agreement.

 

6. Transition; Non-Disparagement; Cooperation; Transfer of Company Property .
Executive further agrees that:

 

(a)  Transition. Both parties agree that it shall not make any internal or
external communication addressing Executive’s separation without the other
parties consent and agrees that if Company determines to develop and issue any
internal or external communication regarding Executive’s separation, Executive
may collaborate with Company regarding said communication.

 



 -4- 

 







 

(b)  Non-Disparagement. Executive agrees that Executive shall not at any time
disparage or encourage or induce others to disparage the Company, any of its
subsidiaries, or any of their respective past and present, officers, directors,
employees, products or services (the “Company Parties”). The Company agrees that
it shall (i) instruct its present directors and officers not to disparage or
encourage or induce others to disparage the Executive or his reputation
(together, the “Executive Parties”) at any time during which they are employed
by, or providing services to, the Company, and (ii) not cause or direct any of
its past or present employees or independent contractors to disparage or
encourage or induce others to disparage any of the Executive Parties. For
purposes of this Section 6(b), the term “disparage” includes, without
limitation, comments or statements to the press, to the Company’s or any
subsidiaries’ employees or to any individual or entity with whom the Executive,
the Company or any subsidiary thereof has a business relationship (including,
without limitation, any vendor, supplier, customer or distributor), or any
public statement, that in each case is intended to, or can be reasonably
expected to, damage any of the Company Parties or the Executive Parties, as
applicable. Notwithstanding the foregoing, nothing in this Section 6(b) shall
prevent any person from making any truthful statement to the extent, but only to
the extent (A) necessary with respect to any litigation, arbitration or
mediation in the forum in which such litigation, arbitration or mediation
properly takes place, or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over such person.

 

(c)  Cooperation. Commencing on the date hereof and continuing during the
eighteen (18) month period after the Termination Date (the “Cooperation
Period”), Executive agrees to reasonably cooperate with the Company in its
efforts (i) to prosecute or defend itself against any claim, suit, demand or
cause of action (not brought by the Company against Executive or by Executive
against the Company) about which Executive has knowledge and (ii) with dealing
with outside vendors about which Executive has knowledge. Notwithstanding the
immediately preceding sentence, following the Termination Date, (a) the Company
shall provide Executive with advance written notice of such required cooperation
within a reasonable period of time prior to the date on which such cooperation
will be required, (b) such cooperation shall not create a conflict with any of
Executive’s obligations or duties to his then current employer, (c) such
cooperation shall be provided at times and locations, and in a manner, that are
mutually agreed between the Company and Executive, (d) Executive shall not be
required to devote more than 10 hours per month in providing any such
cooperation, (e) the Executive shall report to, and take direction from, only
the Company’s Chief Executive Officer in providing the cooperation described
above and (f) the Company shall reimburse Executive (in compliance with Code
Section 409A) for all reasonable expenses incurred by him in complying with the
above sentence, subject to appropriate itemization and substantiation of such
expenses. You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
your employment by the Company, you will give prompt notice of such request to
the Company, and will make no disclosure until the Company has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure as long as compliance herewith does not require you to violate the
law or the terms of the subpoena.

 



 -5- 

 



 

(d)  Return of Company Property. Executive represents that on or before the
Termination Date, Executive will return to the Company all written Confidential
Information (as defined in Section 9) in Executive’s possession (including, but
not limited to, Company-provided credit cards, building or office access cards,
keys, computer or other business equipment, manuals, files, documents, records,
software, employee database and other data), and that Executive will not retain
any copies, compilations, extracts, excerpts, abstracts, summaries or other
notes of any such manuals, files, documents, records, software, customer or
employee database or other data files, memoranda, records, and other documents,
and any other physical or personal property which are the property of the
Company and which Executive had in Executive’s possession, custody or control,
including any computers, cellular phones, tablets, PDAs or similar business
equipment; and provided, further, that if Executive has inadvertently retained
non-material Confidential Information or property of the Company (“Covered
Information”), it shall not be a breach of this Agreement or any of the
Surviving Provisions if (i) promptly after becoming aware of his possession of
such Covered Information Executive returns it to the Company, (ii) Executive has
not disclosed such Covered Information in violation of the Surviving Provisions,
and (iii) no loss or damage that is more than de minimis has been caused to the
Company as a result of Executive’s retention of such Covered Information.
Notwithstanding this Section 6(d), the Company may provide Executive with
Confidential Information and Company property in connection with his obligations
under Section 6(c) hereof and Executive acknowledges and agrees that he shall
return all such Confidential Information and Company property within ten (10)
days after the end of Executive’s obligations under Section 6(c) hereof or such
earlier date as is requested reasonably in advance in writing by the Company
(with the same procedures to apply regarding the inadvertent retention of
Covered Information as set forth in the immediately preceding sentence).

 

7. Executive Representations . Executive warrants and represents that (a)
Executive has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company with any governmental agency or court regarding any
claims released in this Agreement, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has
reported all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to Executive, except as provided in this Agreement, (c)
Executive has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act or any state law counterpart, (d) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject, (e) Executive is executing this Agreement voluntarily and
without any duress or undue influence on the part or behalf of the Company, with
full understanding of the terms and consequences, (f) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement will be
a valid and binding obligation of Executive, enforceable in accordance with its
terms and (g) the Executive agrees and acknowledges that in executing this
Agreement he does not rely and has not relied on any representation or statement
by any of the Company Parties with regard to the subject matter, basis or effect
of this Agreement..

 



 -6- 

 



 

8.  The Company’s Release of Executive. In consideration for mutual covenants
and agreements of the Parties set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which the Parties
acknowledge, the Company, for itself and for and on behalf of its affiliates,
shareholders, directors, officers and agents, hereby releases and forever
discharges Executive, and each of Employee’s heirs, beneficiaries, assigns,
executors, administrators and representatives (the “Executive Released
Parties”), of and from any and all manner of actions and causes of action,
suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which it ever had, now has, or hereafter may
have arising out of or relating to Executive’s employment with the Company or
service on the Company’s Board of Directors (the “Board”) or as its Chief
Executive Officer, the termination of his employment or Board service with the
Company, and/or any other fact, matter, incident, claim, injury, event,
circumstance, happening, occurrence, and/or thing of any kind or nature which
arose or occurred, in whole or in part, prior to the date when the Company
executes this Agreement. Notwithstanding the foregoing, in the event that
Executive is named as a defendant in any shareholder derivative action or is
threatened to be made a party to any such action, Executive shall be entitled to
be indemnified by the Company to the full extent permitted by law and Section 8
of the Employment Agreement. Nothing contained herein shall release Executive
from his obligations set forth in this Agreement.

 

9.  Confidential Information. You agree that you will not, directly or
indirectly, use, disclose, furnish or make accessible to any third party any
confidential, sensitive and/or proprietary information learned, discovered,
developed, conceived or prepared by you during or as a result of your employment
by the Company. For purposes of this Paragraph, confidential, sensitive and/or
proprietary information shall include but not be limited to: customer
information, financial information, business plans and policies, methods of
operation, strategic initiatives, and business development plans; it shall not
include any information which (i) was rightfully known by you prior to your
employment by the Company; (ii) becomes publicly available without any fault or
involvement by you; or (iii) is generally known prior to the date upon which you
propose to use, disclose, furnish or make assessable to any third party such
information. Nothing herein precludes you from responding to an order of a court
or governmental agency or subpoena, provided you comply with Section 6(c).

 

10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties hereunder shall be governed by, the laws of
New York, without regard to any principles of conflicts of laws.

 

11. Section 409A. It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Code Section 409A provided under Treasury Regulation Section 1.409A-1(b)(4) (as
a “short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Code Section 409A, the provision will be
read in such a manner so that all payments hereunder comply with Code Section
409A. To the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Code Section 409A,
the amount of any such expenses eligible for reimbursement, or the provision of
any in-kind benefit, in one calendar year shall not affect the expenses eligible
for reimbursement, or the amount of in-kind benefits to be provided, in any
other calendar year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year immediately following the calendar year
in which Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

 



 -7- 

 



 

12.  Non-Admission of Liability. This Agreement and the fact that it was offered
are not and shall not in any way be construed as admissions by the Company that
it violated any federal, state or local law, statute or regulation, or that it
acted wrongfully with respect to the Executive or to any other person or entity
in any manner. The Company specifically disclaims any liability to or wrongful
acts against the Executive or any other person or entity.

 

13.  Civil Code Section 1542. Executive understands and agrees that this
Agreement is intended to include all claims, if any, which he may have against
the Company, including those which he does not now know or suspect to exist in
his favor against the Company, and that this Agreement extinguishes those claims
as well. Accordingly, Executive specifically waives any rights which may accrue
or arise under the provisions of California Civil Code section 1542 which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other similar statute of the
State of Maryland or other law or common law principles of similar effect.

 

14.  Non-Admissibility. Neither this Agreement nor anything in this Agreement
shall be construed to be or shall be admissible in any proceeding as evidence of
or an admission by the Company or the Executive of any violation of any state,
federal or local laws or regulations or any rules, regulations, criteria or
standards of any regulatory body. This Agreement may be introduced, however, in
any proceeding to enforce the Agreement.

 



 -8- 

 



 

15. Miscellaneous. This Agreement, together with the Surviving Provisions and
Section 9 of the Employment Agreement, is the entire agreement between the
parties with regard to the subject matter hereof. Executive and the Company
acknowledge that there are no other agreements, written, oral or implied
regarding such subject matter, and that neither the Company nor Executive may
rely on any prior negotiations, discussions, representations or agreements
regarding the subject matter hereof. Whenever possible, each provision of this
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision shall be held to be prohibited or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating or affecting the remainder
of such provision or any of the remaining provisions of this Agreement. The
Company represents that the Board of Directors of the Company has duly and
validly authorized this Agreement. This Agreement may be modified only in
writing, and such writing must be signed by both Executive and the Company and
recited that it is intended to modify this Agreement.



 

16.  Notice: All notices, requests, demands and other communications hereunder
to either party shall be in writing and shall be delivered, either by hand, by
facsimile, by overnight courier or by certified mail, return receipt requested,
duly addressed as indicated below or to such changed address as the party may
subsequently designate:

 

To the Company:

 

Avant Diagnostics, Inc.

217 Perry Parkway, Suite 8



Gaithersburg, MD 20877



Attention: Chief Executive Officer

 

with a copy to (which shall not constitute notice):



 

Sheppard, Mullin, Richter & Hampton LLP



30 Rockefeller Plaza



New York, New York 10112



Attn: Stephen A. Cohen, Esq.



Email: scohen@sheppardmullin.com

 

To the Executive:



Philippe Goix



[ADDRESS]



Email:

 

17.  Binding Effect: This Agreement shall be binding upon the Parties and upon
their dependents, heirs, representatives, executors, administrators, successors
and assigns, and shall inure to the benefit of the Parties and their respective
dependents, heirs, representatives, executors, administrators, successors and
assigns.

 

18.  No Presumption. This Agreement shall be construed and interpreted as if all
of its language were prepared jointly by the Executive and the Company. No
language in this Agreement shall be construed against a party on the ground that
such party drafted or proposed that language.

 

19.  Execution of Counterparts. This Agreement may be executed in counterparts,
but shall be construed as if signed in one document. Facsimile or electronically
transmitted signatures shall be given the same force and effect as original
signatures with the Parties to provide original signatures as soon as
practicable.

 

20.  Further Actions. The Company and Executive agree that in case at any time
after the Termination Date any further action is necessary or desirable to carry
out the purposes of this Agreement, including any documents requested by any
underwriter or placement agent in connection with any offering of the Company’s
equity and/or debt securities, each of the parties hereto will take such further
action (including without limitation, the execution and delivery of such further
instruments and documents) as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 

(signature page follows)

 



 -9- 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the dates indicated below.

 



  EXECUTIVE       /s/ Philppe Goix   Philippe Goix   Date: December 15, 2017    
  COMPANY       /s/ Scott VanderMeer   Name: Scott VanderMeer   Title: Interim
CFO   Date: December 15, 2017



 

 



 -10- 



